DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,003,112 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding claims are broader and thus fully met.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (JP 2011-253000).  (Note that paragraphs cited correspond to those in the machine translation of Fukuda provided by Applicant in the parent case.)
Regarding claim 1, Fukuda teaches an image forming apparatus 1 (Fig. 2, [0010]) comprising: 
a fixing device 40 (Fig. 1B, [0016]) including: 
a heat generating element 102 (Fig. 1B, [0017]), 
a fixing belt 100 which moves along a surface of the heat generating element while an inner peripheral surface of the fixing belt contacts the heat generating element via a lubricant (Fig. 1B, [0016]), and 
a rotatable body 101 configured to be pressed against an outer peripheral surface of the fixing belt (Fig. 1B, [0016]); and 
a processor 135 configured to cause the rotatable body to execute a predetermined operation (separating the rotatable body from the fixing belt) a first time to increase a gap between the heat generating element and the fixing belt (from the position in Fig. 1B to the position in Fig. 4A; [0027]), and cause the rotatable body to execute the predetermined operation a second time to further increase the gap (from the position in Fig. 4A to the position in Fig. 4B; [0035]).
Regarding claim 2, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is further configured to: determine whether a predetermined condition is satisfied (electric current value) after the predetermined operation has been executed at least once (after the process of the flow in Fig. 5 has been carried out fully at least once; [0031]), and35PATENT Atty. Dkt. No. TAI/2673USC01upon determining that the predetermined condition is satisfied, further execute the predetermined operation to increase the gap ([0038-0039]).
Regarding claim 3, Fukuda teaches the image forming apparatus according to claim 2, wherein the predetermined condition is satisfied when a torque that is applied to rotate the rotatable body increases by a predetermined amount ([0038-0039]).
Regarding claim 4, Fukuda teaches the image forming apparatus according to claim 1, wherein the predetermined operation is an operation to reduce a pressure applied to the heat generating element by the rotatable body (Figs. 1B, 4A, 4B, [0027, 0035]).
Regarding claim 5, Fukuda teaches the image forming apparatus according to claim 1, wherein the predetermined operation is an operation to increase a distance between the heat generating element and a central axis of the rotatable body (Figs. 1B, 4A, 4B, [0027, 0035]).
Regarding claim 6, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is further configured to: acquire a current value of a motor for rotating the rotatable body while the fixing device is carrying out image formation, and36PATENT Atty. Dkt. No. TAI/2673USC01cause the rotatable body to execute the predetermined operation based on the acquired current value ([0038-0039]).
Regarding claim 7, Fukuda teaches the image forming apparatus according to claim 6, wherein the processor causes the rotatable body to execute the predetermined operation when the current value is greater than or equal to a threshold value ([0038-0039]).
Regarding claim 8, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined operation while the rotatable body is being rotated (in a non-image formation state [0038, 0048-0057], specifically state A [0050]).
Regarding claim 9, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined 
Regarding claim 10, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined operation while the rotatable body is being rotated (in a non-image formation state [0038, 0048-0057], specifically state A [0050]) and the heat generating element is generating heat (in a non-image formation state [0038, 0048-0057], specifically state B [0051]).
The method steps of claims 11-20 are met by the operation of Fukuda as applied to claims 1-10.

 Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okuno (US 2019/0219954) is cited for teaching a fixing device in which nip contact is changed among the following states: normal pressure, light pressure, and separated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852